Affirmed as Modified; Opinion Filed October 29, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00407-CR

                        MICHAEL DOUGLAS PERRIN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-75365-P

                             MEMORANDUM OPINION
                          Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Evans

       Michael Douglas Perrin pleaded guilty to failure to register as a sex offender. The trial

court sentenced appellant to ten years’ imprisonment, probated for ten years, and assessed a

$2000 fine. The State later moved to revoke appellant’s community supervision. Following a

hearing the trial court revoked appellant’s community supervision and sentenced him to ten

years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the trial court’s judgment revoking community

supervision erroneously omits the $2,000 fine. The trial court orally pronounced the fine when

appellant was sentenced on August 27, 2014 following his guilty plea. Although the trial court

probated the ten-year sentence, the court did not probate the fine. The $2,000 fine is reflected in

the August 27, 2014 judgment of conviction. An un-probated fine orally imposed at the original

plea hearing may be included in the judgment revoking regular probation even though the fine

was not re-pronounced. See Coffey v. State, 979 S.W.2d 326, 329 (Tex. Crim. App. 1998).

Accordingly, we modify the judgment revoking community supervision to include the $2,000

fine. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).




                                                -2-
       As modified, we affirm the trial court’s judgment revoking community supervision.




                                                   / David Evans/
                                                   DAVID EVANS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150407F.U05




                                             -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MICHAEL DOUGLAS PERRIN,                             Appeal from the 203rd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F14-75365-P).
No. 05-15-00407-CR        V.                        Opinion delivered by Justice Evans,
                                                    Justices Lang and Whitehill participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Fine” is modified to show “$2,000.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered this 29th of October, 2015.




                                              -4-